*207ON PBTITION BOR RBITBARING.
Bbard, Justicb.
This case was decided December 31, 1904 (79 Pac., 19), and a petition for rehearing has been filed. No.new points have been presented in the brief of counsel for defendants in error, but it is argued at length that the tax deed shows upon its face that it was prematurely issued and is, therefore, void. Counsel contends that both the date in the deed and the recitals in the certificate of acknowledgment show that it was executed September 14. In this counsel is mistaken, as the certificate of acknowledgment is silent as to the date when the treasurer appeared and acknowledged the deed; the date of the certificate, September 21, being the only date therein contained.
It is also claimed by counsel that a tax deed takes effect from the date of the expiration of the period of redemption, no matter how long after that date it may have been executed and delivered, and, therefore, the date of delivery is not the date at which the deed becomes effective. The point decided was that the deed did not become effective as a conveyance, that is, it was incomplete and vested no title in the grantee until delivered, and that the actual date of delivery may be shown by other evidence than the deed itself; but at what date.the title so conveyed takes effect, whether at the date of delivery, the expiration of the period of redemption or the date of sale, is not in issue and is immaterial so far as the questions involved in this action are concerned. As to the question of notice, we are satisfied with what was said by Corn, C. J., in the opinion, that being a matter that was not passed upon by the District Court.
We are satisfied with the conclusions reached and as announced in the former opinion, and a rehearing will be denied. Rehearing denied.
PoTTBR, J., concurs.